Citation Nr: 0214146	
Decision Date: 10/10/02    Archive Date: 10/17/02	

DOCKET NO.  00-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disability.  

(The issue of entitlement to a total disability rating by 
reason of individual unemployability due to service-connected 
disability will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1962 to March 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.

A review of the record discloses that during the course of 
the appeal, the veteran moved to the jurisdiction of the Waco 
RO from that of the Muskogee, Oklahoma, RO.  

The Board is undertaking additional development with regard 
to the issue of entitlement to a total disability rating 
based on individual unemployability by reason of 
service-connected disabilities, pursuant to authority granted 
by 67 Fed. Reg. 3, 099, 3, 104 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3, 099, 3, 105 
(January 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue. 


FINDINGS OF FACT

1.  In a final decision dated in July 1992, the RO found that 
new and material evidence had not been submitted to warrant 
reopening of the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
schizophrenia.  

2.  The evidence submitted since the July 1992 RO decision, 
which includes VA treatment records and hearing testimony, is 
either cumulative of evidence previously considered, or not 
so probative that it need be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the July 1992 RO decision which 
denied the veteran's attempt to reopen his claim of service 
connection for a chronic acquired psychiatric disability is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws, Regulations, and Court Precedents 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Congenital or developmental defects, such as a 
personality disorder, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, service connection for a congenital disability may 
be awarded if the disability is aggravated during active 
service.  VAOPGCPRECOP 82-90.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993). 

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because 
the issue in this case did not arise from an original claim, 
but rather came from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096, was signed into law.  This essentially eliminates 
the requirement that a claimant submit evidence of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective if a claim is received on or after August 29, 
2001.  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108; see 38 U.S.C.A. § 5103A.  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims:

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45, 620, 45, 630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise.  In Bernard v. Brown, the Court held that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations in so far as VA has already met 
all notice and duty to assist obligations to him under the 
new law, to include as delineated under the newly promulgated 
implementing regulations.  In essence, the veteran has been 
notified of the laws and regulations governing entitlement to 
the claimed benefit, and has, by information in rating 
actions, the statement of the case and supplemental 
statements of the case, been advised of the evidence 
necessary to substantiate his claim throughout the procedural 
course of the claims process.  In an August 2002 statement, 
the veteran indicated that he believed he had made his case 
clear and he had no additional evidence to furnish.  Also, in 
a March 2002 statement, he indicated that he understood the 
VCAA and did not have any additional evidence to provide 
other than what had already been reported.  Therefore, 
because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence will be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; that which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"--merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglan v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of newness as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which cause for 
judgments as to whether new evidence (1) bears directly or 
substantially on a specific matter, and (2) is so significant 
that it must be considered to fairly decide the merits of the 
claim."  Fossie v. West, 12 Vet. App. 1, 4 (1998).

In determining whether newly submitted evidence is material 
under the case law discussed above, the Board is further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans benefits 
system such that, although "not every piece of new evidence 
is 'material'...we are concerned...that some new evidence may 
well contribute to a more complete picture of the 
circumstance surrounding the origin of the veteran's injury 
or disability, even where it would not eventually convince 
the Board to alter its rating decision."  Hodge, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining of whether it is material.  Justice v. 
Principi, 3 Vet. App. 510 (1992).  In order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Evans, at 285.  Therefore, as 
previously explained, the evidence which must be considered 
at this time, in connection with the claim of service 
connection for a psychiatric disorder, is that which has been 
submitted since the last final disallowance addressing the 
matter.

When the claim for service connection for a psychiatric 
disorder was denied by the RO in 1992, the record included 
the veteran's service medical records, reports of VA medical 
treatment and evaluation, and statements from the veteran.  
The records included the report of a psychiatric examination 
by VA that showed no preoccupation of Vietnam or other signs 
of PTSD.  No confirmed diagnosis of PTSD was established.  
Additionally, it was indicated there was no evidence to 
establish a confirmed diagnosis of schizophrenia either in 
service or within the first post discharge year.  

The evidence received since the 1992 decision essentially 
consists of VA medical records regarding treatment and 
evaluation of the veteran on various occasions in the 1990's 
and a transcript of the hearing before a hearing officer at 
the RO in July 2000.  The evidence includes a report of a VA 
examination accorded the veteran in March 1997.  It was 
without reference to treatment for or diagnosis of a 
psychiatric disorder.  Outpatient reports of record are 
without reference to a psychiatric disorder.  Also of record 
is a hospital report pertaining to hospitalization of the 
veteran by VA for several days in February 1999 for cannabis 
dependence.  Reference was made to a personality disorder 
with anti-social, narcissistic, and borderline features.  
Psychological testing showed underlying narcissistic 
personality disorder without evidence of PTSD or psychosis.  
The gist of the veteran's hearing testimony was the injustice 
done him by VA ever since service connection for a 
psychiatric disorder had been severed in 1982.  

Clearly, the aforementioned evidence, while arguably new, is 
not probative of whether any current psychiatric disorder is 
related to service.  Therefore, the evidence is not material.  
In sum, none of the evidence shows an acquired psychiatric 
disorder due to or as a result of service.  Since none of the 
evidence received since the RO's denial in 1992 is new and 
material, the claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder; the appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

